Casie Walker
                                              Burnet County District Clerk
                                             1701 East Polk Street, Suite 90
                                               Burnet, Texas 78611-2757
                                                 Phone (512) 756-5450




December 29, 2014                                                         December 29, 2014

Third Court of Appeals
via email


Re:    Court of Appeals Number: 03-13-00456-CR
       Trail Court Number: 40237


Style: PATRICK EDWARD DAVIS
       v.
       The State of Texas

       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on December 18, 2014.


Sincerely,




Casie Walker
District Clerk